Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 4/9/2020. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Tomasz Kaczmarski, Registration No. 63,938, on 5/17/2022.
Please rename the title of the invention as follows: 
 Position-based access verification method.

Claim Interpretation
The claims are interpreted as follows: 
Regarding claims 1-11 (35 USC 101), these claims recite a "transmission unit" and a "transponder unit"; the specification mentions these terms several times, emphasis added to par. 2: "A transmission unit that emits signals at regular intervals is in this case arranged in the vehicle"; "The signals are received by a transponder unit when it is located in the vicinity of the vehicle". However, the specification is silent with respect to a definition for claimed "transmission unit" and claimed "transponder unit". Please refer to MPEP 2111.01 "Plain Meaning":  the plain meaning of claimed "transmission unit" is a transmitter device, and claimed "transponder unit" is a transponder device; claimed "transmission unit" and "transponder unit" exclude transitory embodiments; therefore, claims 1-11 are eligible under 35 USC 101.
Regarding claims 1-11, 15 (35 U.S.C. 112(f)), these claims recite functional limitations such as: "the transmission unit is configured to emit request signals…", "the transponder unit is further configured to deactivate the transmission unit when…", where claimed "transmission unit" is a transmitter device, and claimed "transponder unit" is a transponder device. Therefore, neither one of a "transmission unit" or a "transponder unit" is a generic placeholder, and none of the limitations invokes interpretation under 35 U.S.C. 112(f).
Regarding claim 4, claim 4 recites "the range of the request signals"; claimed "range" had not been previously recited; however, the request signals had been cited already in claim 1, and they do provide proper antecedent basis for "the range" because inherently, a signal has a range.
Regarding claim 12, a method claim, claim 12 is the broadest independent claim, and is interpreted as follows: 12.	(Previously presented)	An access verification method comprising:
in response to a first triggering event (the triggering event is actually required to take place; therefore, this first limitation is not contingent as defined in MPEP 2111.04), storing a current position of an object and regularly determining the position of a transponder unit arranged in a portable device;
deactivating a transmission unit arranged in the object if (claimed "deactivating" and "activating" steps are contingent limitations as described in MPEP 2111.04; one or the other is required to be met, but not both simultaneously), based on the determined position, the transponder unit has been detected to have left a first zone (claimed "left a first zone" requires crossing a boundary), wherein (this wherein clause is not part of the contingent limitation, and it limits the claims as explained below) the first zone is arranged around the object, and wherein the transmission unit does not emit any request signals while the transmission unit is deactivated;
activating the transmission unit if (claimed "deactivating" and "activating" steps are contingent limitations as described in MPEP 2111.04, one or the other is required to be met, but not both simultaneously), based on the determined position, the transponder unit has been detected to have entered an adjusted first zone (claimed "entered an adjusted first zone" requires crossing a boundary), wherein (this wherein clause is not part of the contingent limitation, and it limits the claims as explained below) the adjusted first zone is arranged around the object, and wherein the transmission unit emits request signals at regular intervals while the transmission unit is activated.
"Wherein" clauses (MPEP 2111.04): Regarding "wherein" clauses in method claims, please refer to MPEP 2111.04 and Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002), finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"; likewise in the instant case, emphasis added to claim 12, the "wherein" clauses "wherein the transmission unit does not emit any request signals while the transmission unit is deactivated" and "wherein the transmission unit emits request signals at regular intervals while the transmission unit is activated" also limit the process, because both of them give meaning to the "activating" step and to the "deactivating" step.

Reasons for Allowance
Claims 1-15 are allowed; the following is an examiner’s statement of reasons for allowance: claim 12, a method claim, is the broadest independent claim.
Krishnan (publication number 2017/0247016), hereinafter Krishnan, teaches a keyless vehicle; the doors of the keyless vehicle can be locked and unlocked via a smart phone application. A user of the app can define two concentric circles around the vehicle; when the smart phone enters the outer circle, the smart phone sends a signal to wake up the WI-FI transmitter inside the vehicle; the WI-FI signals only reach the inner circle. When the smart phone enters the inner circle, it recognizes the WI-FI signal, replies to the WI-FI signal, and this reply unlocks the vehicle's doors.

    PNG
    media_image1.png
    799
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    550
    483
    media_image2.png
    Greyscale


However, the prior art of record does not teach or suggest or render obvious the limitations of claim 12, i.e., deactivating a transmitter in response to a transponder having crossed a first boundary, or activating the transmitter in response to the transponder having crossed a second boundary, the boundaries being centered on an object; the transmitter emits request signals at regular intervals only while it is activated, not when it has been deactivated; storing a position of the object in response to a trigger, and also regularly determining the position of a transponder unit arranged in a portable device in response to the same trigger, as claimed. All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644